NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2676-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,
v.

E.M.B.,

     Defendant-Appellant.
_______________________

                   Submitted November 9, 2021 – Decided November 23, 2021

                   Before Judges Haas and Mawla.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment No. 19-08-1629.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Al Glimis, Designated Counsel, on the
                   briefs).

                   Cary Shill, Acting Atlantic County Prosecutor, attorney
                   for respondent (Kristen Pulkstenis, Special Deputy
                   Attorney General/Acting Assistant Prosecutor, on the
                   brief).

PER CURIAM
      After defendant E.M.B.1 pled guilty to second-degree aggravated assault,

the trial judge sentenced her to five years in prison, subject to the No Early

Release Act (NERA), N.J.S.A. 2C:43-7.2, and three years of parole supervision

upon release. On appeal, defendant challenges her sentence and raises the

following contentions:

            POINT I

            DEFENDANT IS ENTITLED TO HAVE THE COURT
            CONSIDER HER YOUTH AS A MITIGATING
            FACTOR IN ACCORDANCE WITH P.L. 2020,
            Chapter 110. DEFENDANT'S SENTENCE SHOULD
            BE VACATED AND THE MATTER REMANDED
            FOR RESENTENCING.

                  1. The October 19, 2020, Statutory Amendment
                  to N.J.S.A. 2C:44-1(b)'s List of Mitigating
                  Factors.

                  2. Defendant and Similarly Situated Defendants
                  Are Entitled To A Remand Under The Provisions
                  Of The Savings Statute, N.J.S.A. 1:1-15, Because
                  The Amendment: Pertained To A Mode of
                  Procedure, The Proceedings On The Indictment
                  Are Ongoing, And A Remand Is Practicable.

            POINT II

            THE AMENDMENT TO N.J.S.A. 2C:44-1(b)
            SHOULD BE APPLIED TO DEFENDANT'S
            PENDING APPEAL UNDER THE TIME-OF-

1
  We use initials to preserve confidentiality in accordance with R. 1:38-3(c)(12)
and R. 1:38-3(d)(5).
                                                                           A-2676-19
                                       2
            DECISION RULE, BECAUSE IT WAS AN
            AMELIORATIVE   REVISION THAT    THE
            LEGISLATURE ENACTED TO BE EFFECTIVE
            IMMEDIATELY.

            POINT III

            THE SENTENCE SHOULD BE VACATED AND
            THE MATTER REMANDED FOR RESENTENCING
            BECAUSE THE SENTENCING COURT IGNORED A
            MITIGATING FACTOR CLEARLY PRESENT IN
            THE RECORD; FAILED TO STATE THE REASONS
            FOR THE SENTENCE; AND CONSIDERED IN
            AGGRAVATION JUVENILE OFFENSES WHICH
            WERE DIVERTED FROM ADJUDICATION.

For the reasons that follow, we vacate defendant's sentence and remand for

resentencing.

      During her plea colloquy, defendant admitted stabbing the victim, and

stated she took "full responsibility" for her actions even though she "was under

the influence" and "high" at the time of the offense. In return for her guilty plea,

the State agreed to recommend that the judge sentence defendant to five years

in prison subject to NERA and dismiss other charges pending against her.

      At the sentencing hearing, defendant's attorney asked the judge to

sentence defendant "in accordance with the plea agreement." The attorney did

not identify any specific mitigating factors for the judge to consider under




                                                                              A-2676-19
                                         3
N.J.S.A. 2C:44-1(b). In turn, the prosecutor did not argue for any specific

aggravating factors under N.J.S.A. 2C:44-1(a).

      In a very brief oral decision, the judge found aggravating factors three,

N.J.S.A. 2C:44-1(a)(3), and nine, N.J.S.A. 2C:44-1(a)(9), and no mitigating

factors.2 The judge stated that the aggravating factors "preponderate[d] over the

absence of mitigating factors." The judge then imposed the five-year NERA

sentence set forth in the plea agreement.

      We employ a deferential standard when reviewing a trial court's

sentencing decision. State v. Grate, 220 N.J. 317, 337 (2015); State v. Fuentes,

217 N.J. 57, 70 (2014). "[A] trial court should identify the relevant aggravating

and mitigating factors, determine which factors are supported by a

preponderance of evidence, balance the relevant factors, and explain how it

arrives at the appropriate sentence." State v. O'Donnell, 117 N.J. 210, 215

(1989). The court "must qualitatively assess" the factors it finds, and assign

each "its appropriate weight." State v. Case, 220 N.J. 49, 65 (2014).

      The court must "explain clearly why an aggravating or mitigating factor

presented by the parties was found or rejected and how the factors were balanced


2
   The judge noted that defendant was eighteen years old at the time of the
offense, but stated defendant's "extreme youth" was not a mitigating factor under
N.J.S.A. 2C:44-1(b).
                                                                           A-2676-19
                                       4
to arrive at the sentence." Id. at 66 (citing Fuentes, 217 N.J. at 73). However,

the court must also consider "mitigating factors that are suggested in the

record[.]" State v. Blackmon, 202 N.J. 283, 297 (2010). Where mitigating

factors "are amply based in the record . . . , they must be found." State v. Dalziel,

182 N.J. 494, 504 (2005). "In short, mitigating factors 'supported by credible

evidence' are required to 'be part of the deliberative process.'" Case, 220 N.J. at

64 (quoting Dalziel, 182 N.J. at 505).

      We begin by addressing defendant's contention that the trial judge should

have considered the applicability of mitigating factor four, N.J.S.A. 2C:44-

1(b)(4).   This factor permits the court to examine whether "[t]here were

substantial grounds tending to excuse or justify the defendant's conduct, though

failing to establish a defense[.]" Ibid.

      Here, evidence in the record clearly supported a consideration of

mitigating factor four. As the judge found, defendant suffered from ADHD,

substance abuse, "anger management issues," anxiety, and depression.

Defendant also reported "a significant history of trauma prior to adulthood"

which, according to her presentence report, included two sexual assaults when

she was seventeen years old.         However, the judge did not explain the

significance of these findings, refer to mitigating factor four, or explain her


                                                                              A-2676-19
                                           5
failure to do so. Because the judge did not provide a "qualitative analysis" or

"insight into the sentencing decision" on this issue, we conclude a remand is

required to consider mitigating factor four. See Case, 220 N.J. at 65.

      The judge's findings on aggravating factors three and nine are also

lacking. Aggravating factor three permits the sentencing court to consider "[t]he

risk that the defendant will commit another offense[.]" N.J.S.A. 2C:44-1(a)(3).

"A court's findings on the risk of re-offense should 'involve determinations that

go beyond the simple finding of a criminal history and include an evaluation and

judgment about the individual in light of his or her history.'" State v. Locane,

454 N.J. Super. 98, 125 (App. Div. 2018) (quoting State v. Thomas, 188 N.J.

137, 153 (2006)).

      In her sentencing decision, however, the judge only referred to defendant's

criminal history. The judge stated defendant had no adult convictions, but had

"juvenile arrests for simple assault and false reports to law enforcement."

Nothing in the record indicates that a court rendered adjudications for these

offenses, and defendant's presentence report states that the juvenile matters were

diverted. The judge's decision does not include the required "evaluation and

judgment" about defendant "in light of . . . her history" in connection with this

factor. Ibid.


                                                                            A-2676-19
                                        6
      The judge also did not sufficiently explain her application of aggravating

factor nine, which allows the sentencing judge to consider whether there is a

"need for deterring the defendant and others from violating the law[.]" N.J.S.A.

2C:44-1(a)(9). The need to deter may be established even where the defendant

has no prior criminal record. Fuentes, 217 N.J. at 80.

      As with aggravating factor three, the judge must make "determinations

that go beyond the simple finding of a criminal history and include an evaluation

and judgment about the individual in light of his or her history." Thomas, 188

N.J. at 153. Here, however, the judge only referred to defendant's juvenile arrest

record in finding aggravating factor nine, and failed to explain her decision to

apply this factor in light of defendant's history.

      Because the judge did not make sufficient findings concerning her

evaluation and application of aggravating factors three and nine, and mitigating

factor four, we must vacate defendant's sentence and remand for express

consideration of these factors. We suggest no opinion as to the judge's ultimate

findings or resultant sentence.

      In light of this determination, we need only briefly comment upon

defendant's argument that N.J.S.A. 2C:44-1(b)(14) "should be applied to [her]

pending appeal . . . ." The trial judge sentenced defendant on November 15,


                                                                            A-2676-19
                                         7
2019. Our Legislature later enacted N.J.S.A. 2C:44-1(b)(14) which, effective

October 19, 2020, allows a sentencing judge to consider a defendant's youth as

a statutory mitigating factor. Defendant argues that this statute should apply to

her retroactively even though she was sentenced prior to its enactment. The

State disagrees.

      Because of the unique procedural posture of this case, we need not address

this specific issue. We have vacated defendant's sentence and remanded for

resentencing. As this court recently observed, "[w]hen an appellate court orders

a resentencing, a defendant is ordinarily entitled to a full rehearing." State v.

Bellamy, 468 N.J. Super. 29, 39 (App. Div. 2021) (citing Case, 220 N.J. at 70).

Thus, "[t]he resentencing judge must 'view [the] defendant as [s]he stands before

the court on that day unless the remand order specifies a different and more

limited resentencing proceeding . . . ." Id. at 39-40 (alteration in original)

(quoting State v. Randolph, 210 N.J. 330, 354 (2012)). Because the judge who

will resentence defendant will view her "as [s]he stands before the court on that

day[,]" the judge may consider defendant's arguments concerning her age at the

time she committed the offense involved in this case and apply the new

mitigating factor set forth in N.J.S.A. 2C:44-1(b)(14).      Id. at 44 (quoting

Randolph, 210 N.J. at 354).


                                                                           A-2676-19
                                       8
Vacated and remanded. We do not retain jurisdiction.




                                                       A-2676-19
                               9